DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 11,277,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited substantially overlapping subject matter such that the current claims would be obvious in view of the patented claims.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Claims 1–18 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; and (3) the non-structural term is not modified by sufficient structure, material, or acts for achieving the specified function.  “Where a claim limitation meets the 3-prong analysis and is being treated under 35 U.S.C. 112, sixth paragraph, the examiner will include a statement in the Office action that the claim limitation is being treated under 35 U.S.C. 112, sixth paragraph.”  MPEP 2181(I)(C).
In claims 1–18, Applicant uses the phrase “processor configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1–18 could be broadly construed as software modules or subroutines, or a computer or See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the invention claimed, the Examiner finds these functions are not typically available in an off-the-shelf processor.  Therefore, Examiner finds the functional recitations do not connote to the skilled artisan sufficient structure of the processors (or similar) claimed.  Accordingly, the phrase “[unit] configured to” is interpreted as invoking the application of 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9, and 12–16 are rejected under 35 U.S.C. 112(a) as failing to comply with both the written description and enablement requirements.  The claims represent single means claims.  A single element cannot rely on 35 U.S.C. 112(f) to incorporate the structure from the specification because 35 U.S.C. 112(f) only applies to claims to a combination (more than one element).  Without the benefit of the 112(f) construction, the broadest reasonable interpretation of the claim extends to all ways of achieving the 
Examiner considered whether the functions recited in claims 1, 9, and 12–16 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance of the invention claimed, it would make little sense to find that these functions are typically available in an off-the-shelf processor.  Therefore, the Examiner finds the recited functions are not typically available in an off-the-shelf processor, and thus, the functional recitations do not connote sufficient structure of the processor claimed.  Accordingly, the term "processor" is interpreted as a non-structural term and is used merely as a substitute for the term "means for," thus invoking the application of § 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:


Claims 1, 9, and 12–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 1, 9, and 12–16 represent single means claims.  A single element cannot rely on 35 U.S.C. 112(f) to incorporate the structure from the specification because 35 U.S.C. 112(f) only applies to claims for a combination (more than one element).  Without the benefit of the 112(f) construction, the broadest reasonable interpretation of this claim extends to all ways of achieving the claimed results, including those known and unknown to the inventor, and amounts to pure functional claiming without boundaries in violation of 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1–20 are allowable over the prior art.  Allowance is subject to resolution of the above non-prior art rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Respecting the decision of the Patent Trial and Appeal Board rendered in application no. 15/176,727.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Examiner, Art Unit 2481